IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: York County Tax Claim Bureau  :
                                     :
Emeka Kingsley Oguejiofor and        :
Wecan Transport Incorporated         :              No. 838 C.D. 2019
and Konstantinos G. Sgagios          :
                                     :
Appeal of: Emeka Kingsley Oguejiofor :
and Wecan Transport Incorporated     :

In Re: York County Tax Claim Bureau,      :
Emeka Kingsley Oguejiofor and             :
Wecan Transport Incorporated, and         :
Konstantinos G. Sgagios                   :         No. 1250 C.D. 2019
                                          :
Appeal of: Emeka Kingsley                 :
Oguejiofor and Wecan Transport            :         CASES CONSOLIDATED
Incorporated                              :


PER CURIAM                             ORDER


             NOW, February 24, 2021, having considered Appellants’ application

for reconsideration/reargument, the application is denied.